DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld [US 2005/0115794] in view of Volny et al. [US 2018/0273188; Volny] and further in view of Evans [US 2,496,460]. 

Per claim 1.   Zonneveld discloses a system, comprising: [Figs. 1-2]
an inflatable slide 12 having a head end 44, a toe end 50, a bottom side (e.g. tubes 24 and 28), and a top side (e.g. tubes 22 and 26); and 
a truss strap (e.g. 66) attached to the bottom side (e.g. tubes 24 and 28) of the inflatable slide near the toe end and the head end [Fig. 1 and para. 0011] teaches “Additional support to prevent inflatable evacuation slide 12 from buckling under heavy load is provided by a lower truss tube 62 and an upper truss tube 64 each of which comprises a U-shaped tube extending from lower main support tube 24 to lower main support tube 28. A plurality of truss straps 66 act as tension members to support inflatable evacuation slide 12 against buckling under heavy load.”  That, the truss strap extending longitudinally from the toe end to the head end when the inflatable slide is deployed, the truss strap configured to structurally support the inflatable slide.
Zonneveld does not explicitly mention that the truss strap including at least one integrated yoke strap attached to the truss strap and configured to control unfurling of the inflatable slide during deployment. Volny teaches an evacuation slide comprises at least one integrated yoke strap (e.g. 180; Figs. 3A-3C and 6) [para. 0031].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the integrated yoke strap as taught by Volny to the system of Zonneveld, for the benefit of stabilizing and faster deployment of inflatable slide, because the yoke strap attached to the bottom side of the slider which able to hold the slider with certain steady while inflating and deploying.  Zonneveld and Volny made obvious of the integrated yoke strap above, except for not explicitly mention that the integrated yoke strap attached to the truss strap.  Evans teaches a pneumatic float [Figs. 1-2] comprises harness 23 (e.g. integrated yoke strap) which attached to the strap 26 and the float [see Figs. 1-2 and 5 [col. 3, lines 3-20].  With that, the integrated yoke strap or harness 23 is capable of attached to the strap 26 or 66.  It would have been obvious to one having ordinary skills in the art before the effective filing dated of the claimed invention, to modify the attachment of integrated yoke strap to the truss strap as taught by Evans to the combination above, for the benefit of better support to inflatable slide, because with truss strap coupled to the integrated yoke strap the truss strap would secure at certain position and tension relative to the inflatable slide, to prevent any displacement of truss strap due to any heavy load applied to inflatable slide.  
A yoke attach strap 181 may be coupled between asymmetric yoke 180 and evacuation slide 110. Yoke attach strap 181 may be coupled between asymmetric yoke 180 and underside surface 118 of evacuation slide 110” [para. 0032; Fig. 3c].  That constitutes of at least one yoke strap restraint  each of the yoke strap restraint coupled to the bottom side of the inflatable slide and to at least one of the at least one integrated yoke strap.  

Per claim 3.  Zonneveld and the combination made obvious above, Zonneveld further teaches at least one truss pillow (e.g. 62 and 64) positioned between the truss strap (66) and the bottom side of the inflatable slide when the inflatable slide is deployed [see Fig. 1].

Per claim 4. Zonneveld and the combination made obvious above, Zonneveld further shows the at least one truss pillow (62 and 64) is in a formed of U-shaped which comprises two spaced-apart vertical tubes attached to the bottom side of inflatable slide, that constitutes of the truss pillow comprises two spaced-apart truss pillows.

Per claims 12. Zonneveld and the combination made obvious in claim 1 above, except for not explicitly mention of at least one restraint strap configured to control unfurling of the inflatable slide during deployment of the inflatable slide. Volny teaches strap 182 and 184 both coupled to yoke 180 and inflatable slide [Figs. 5-6 and para. 0031] and the at least one straps 182 and 184 are attached along the longitudinal of the inflatable slide [Fig. 5], for controlling the deployment of the inflatable slide.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the 

Per claim 13.  Zonneveld and the combination made obvious above, except for not explicitly mention at least one restraint, each of the at least one restraint coupled to the bottom side of the inflatable slide and to one of the at least one restraint strap, the at least one restraint configured to control an inflation sequence during deployment of the inflatable slide.  Volny 188’ teaches “A yoke attach strap 181 may be coupled between asymmetric yoke 180 and evacuation slide 110. Yoke attach strap 181 may be coupled between asymmetric yoke 180 and underside surface 118 of evacuation slide 110” [para. 0032; Fig. 3C] the yoke attach strap 181 (e.g. restraint) configured to couple to bottom side of the inflatable slide and to one of strap restraint (e.g. restraint strap 182 and 184), and the combination provide better deployment of inflatable slide during strong wind. Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the restraint in combination with restraint strap described above can be used to control unfurling of the inflatable slide during deployment of the inflatable slide, because the restraint surely coupled to both the inflatable slide and yoke strap restraint.    

Per claim 14.  Zonneveld and the combination made obvious in claim 1 above, Zonneveld mentions that a plurality truss straps 66 configured to apply tension to the inflatable slide against any buckling under heavy load, Volny teaches at least one integrated yoke strap 180 attached along the inflatable slide for better deployment in high wind condition.  The combination 
 
Per claim 15.  The method steps limitation are similarly to those in the system of claim 1 above, that the rejection would be in the same manner. 

5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld [US 2005/0115794] in view of Volny et al. and Evans, and further in view of Volny et al. [US 22018/0194482; Volny]. 

Per claim 5. Zonneveld and the combination made obvious above, Zonneveld discloses the truss strap extends longitudinally along the bottom side of the inflatable slide from the toe end to the head end when is deployed, except for not explicitly mention the truss strap extends along a center of the bottom side of the inflatable slide.  Volny 482’ teaches an inflatable slide [Fig. 4A] includes a truss strap 429 extends along a center of the bottom side of the slide [para. 0033].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a truss strap extends along a center of slide as taught by Volny to the combination above, for the benefit of better stabilization to the slide, because the center of the slide is the most important region of the slide in term of weakness and strengthen to the slide when load applied.   

.  

6.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld in view of Volny 188’ and Evans as applied to claim 1 and further in view of Fisher [US 4,434,870]. 

Per claim 7.   Zonneveld and the combination made obvious above, Zonneveld disclosed a plurality of truss straps 66 act as tension members to support inflatable evacuation slide, except for not explicitly mention a second truss strap extending longitudinally from the toe end to the head end when the inflatable slide is deployed.  Fisher teaches an evacuation inflatable slide comprises a first truss strap 94 and second truss strap 96 with extending longitudinally from the toe end to the head end when deployed [see Figs. 2 and 4-5, col. 4, lines 11-14 and 29-45].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify a second truss strap shown by Fisher to the system of Zonneveld, for the benefit of increase the support to the slide, because each truss strap provides support equally on both sides of the slide for better stabilization. 

Per claim 8.   Zonneveld and combination made obvious above, Fisher further shows that the first truss strap 94 and the second truss strap 96 are parallel [Fig. 4].



Per claim 10. Zonneveld and the combination made obvious above, Volny 188’ further shows the at least one second integrated yoke strap comprises two spaced-apart integrated yoke straps (e.g. 182 and 184; Figs. 5-6).

Per claim 11.  Zonneveld and the combination made obvious in claim 7 above, Volny further teaches “A yoke attach strap 181 may be coupled between asymmetric yoke 180 and evacuation slide 110. Yoke attach strap 181 may be coupled between asymmetric yoke 180 and underside surface 118 of evacuation slide 110” [para. 0032; Fig. 3c].  That constitutes of at least one yoke strap restraint, each of the at least one yoke strap restraint coupled to the bottom side of the inflatable slide and to at least one of the at least second integrated yoke strap.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moro et al. [US 2004/0118979] discloses The bending strength of evacuation slide 10 is enhanced by means by one or more tension straps 42 stretched from foot end 14 to head end 12 of escape slide 10 over medial transverse truss 44  [para. 0016]
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685      

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685